DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on May 17, 2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  
The drawings are objected to under 35 CFR 1.83 because the numerals associated with the boxes are not indicative as to what said symbol represents. Applicant is required to label in words the function of said rectangles, such that a reader would be appraised of their function without having to read the entire specification in order to figure it out. Examples of clearly labeled block diagrams may be found in the following US PGPubs: 2016/0076461, 2015/0330869, 2015/0251766, 2015/0128597.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy J. Klima on 2 June 2021.

IN THE CLAIMS:
Claim 7. (Currently Amended) The gas turbine engine according to claim 1, wherein: 5Application # : 16/382,923 Applicant : Stefan MENCZYKALSKI et al. Filed: April 12, 2019 
the device includes an oil reservoir from which oil received from the gearbox is directly conducted back into the gearbox via the third oil circuit, and conducted back into a the gearbox via the first oil circuit and the second oil circuit, 
whereby oil is conducted from the oil reservoir: 
directly back into the gearbox only via the third oil circuit as long as a filling level of the oil reservoir is less than a defined filling level of the oil reservoir, 
via the first oil circuit and via the second oil circuit to the oil tank if the filling level meets the defined filling level.

Claim 14. (Currently Amended) The gas turbine engine according to claim 1, and further comprising:
the oil tank including an inlet and an outlet; 8Application # : 16/382,923 Applicant : Stefan MENCZYKALSKI et al. Filed: April 12, 2019 
wherein the first oil circuit and the second oil circuit are fluidly coupled with the inlet of the oil tank and the outlet of the oil tank, and 
the first oil circuit and the second oil circuit are configured to receive oil from the oil tank and to direct the received oil to the gearbox.
Election/Restrictions
Claims 1-15 are allowed. The restriction requirement as set forth in the Office action mailed on 11/05/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Specifically, the species election requirement is withdrawn.  Claims 8-13, directed to the non-elected species without traverse are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                         Allowable Subject Matter
Claims 1-15 are allowed. 
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the “device” introduced in claim 1 is sufficiently described in the specifications section under paragraphs 13, 56, 57, 101, 102, 108, 109, 111, 112.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberto T. Igue whose telephone number is (303)297-4389.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO TOSHIHARU IGUE/Examiner, Art Unit 3741                                                                                                                                                                                                        
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741